     Case 2:18-cv-01958-JAD-DJA Document 40 Filed 06/10/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      STEPHEN LEE CHOATE,                                  Case No. 2:18-cv-01958-JAD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      CHRIS WEIDICK, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion for Order Directing CCSD to Accept
12
     Service for Its Employee Chris Weidick (ECF No. 38), filed on June 1, 2020. Plaintiff requests
13
     an order from the Court that CCSD accept service on behalf of its employee Chris Weidick.
14
     Defendant Weidick is the only remaining Defendant in this matter after the Court’s Screening
15
     Order was issued on January 27, 2020 permitting some of his third amended complaint to
16
     proceed. (ECF No. 25). Plaintiff cites no authority for his request that the Court order CCSD to
17
     accept service for an individual employee. Moreover, the Court has already notified Plaintiff that
18
     it will not order the Attorney General’s Office to accept service for Defendant Weidick. (ECF
19
     No. 31). Further, Plaintiff’s Motion appears to be an attempt by Plaintiff to have the Court
20
     reconsider its prior Order (ECF No. 35) denying the instant requested relief without setting forth
21
     any points or authority supporting that relief. The Court finds no reason to reconsider its Order
22
     (ECF No. 35) that declined to order CCSD to accept service on behalf of an individual employee.
23
            This matter is also before the Court on Plaintiff’s Motion to Extend Time to Serve
24
     Defendant Weidick (ECF No. 39), filed on June 1, 2020. Plaintiff requests a second extension of
25
     time to serve Defendant Weidick. Judge Dorsey previously granted Plaintiff an extension of three
26
     months to the March 26, 2020 deadline for service. (ECF No. 33). As such, his current deadline
27
     to complete service is June 26, 2020. Plaintiff claims that he needs another three-month
28
     Case 2:18-cv-01958-JAD-DJA Document 40 Filed 06/10/20 Page 2 of 2




 1   extension because he is seeking a Court order that CCSD accept service. As the Court has denied

 2   Plaintiff’s request to order CCSD to accept service, it does not find good cause to grant a second

 3   extension of three months at this point. It will grant him 30 days to complete service and no

 4   further extensions will be granted absent exceptional circumstances as he will have been provided

 5   extensions totalling four months.

 6          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Order Directing CCSD to

 7   Accept Service for its Employee Weidick (ECF No. 38) is denied.

 8          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time to Service Defendant

 9   Weidick (ECF No. 39) is granted in part and denied in part. Plaintiff’s deadline to serve

10   Defendant Weidick is extended to July 27, 2020.

11

12          DATED: June 10, 2020.

13
                                                          DANIEL J. ALBREGTS
14                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
